 

 

Exhibit 10.1

 

Amendment to Real Estate Purchase Contract

 

This Amendment to Real Estate Purchase Contract (“Amendment”) is dated as of
February 19, 2016, and is between MO Real Estate, LLC, as Purchaser, and Pro-Dex
Sunfish Lake, LLC, as Seller, and relates to that certain Receipt for Earnest
Money Deposit and Real Estate Purchase Contract (“Contract”) dated as of January
6, 2016, and Addendum to Real Estate Purchase Contract (“Addendum”) dated
January 6, 2016, between the parties. The parties hereby agree to amend the
Contract and Addendum as provided in this Amendment. The Contract and Addendum
shall otherwise remain in full force and effect. In the event of a conflict
between the terms of the Contract, as amended by the Addendum, and the terms of
the Amendment, the terms of this Amendment shall govern.

 

1.            Paragraph 2, subparagraph (e), of the Contract is amended to read
in full as follows:

 

(e)Other:



 

(1)Real Estate Mortgage (“First Mortgage”) dated July 24, 2006, filed July 27,
2006, as Document No. 488446.007, executed by Sheldon A. Mayer LLC, as
mortgagor, in favor of Vermillion State Bank, as mortgagee, in the original
principal amount of $1,200,000.00, which mortgage was assigned to Pro-Dex
Sunfish Lake, LLC, by Assignment of Mortgage dated November 21, 2014, filed
December 5, 2014, as Document No. 527165.005.

 

(2)Combination Mortgage, Security Agreement and Fixture Financing Statement
(“Second Mortgage”) dated August 15, 2012, filed September 10, 2012, as Document
No. 510474.012, executed by Sheldon A. Mayer LLC, as mortgagor, in favor of
Heron Enterprises, LLC, as mortgagee, in the principal amount of $86,209.45.

 

(3)Assignment of Leases and Rents (“Assignment”) dated August 15, 2012, filed
September 10, 2012, as Document No. 510474.013, executed by Sheldon A. Mayer
LLC, in favor of Heron Enterprises, LLC.

 

(4)Mortgage (“Third Mortgage”) dated February 18, 2016, filed February 23, 2016,
as Document No. 536818.001, executed by Pro-Dex Sunfish Lake, LLC, as mortgagor,
in favor of Pro-Dex, Inc., as mortgagee, in the original principal amount of
$1,000.00.

 



2.            Paragraph 6 of the Addendum is amended to read in full as follows:

 

Notwithstanding the foregoing, Seller has disclosed the existence of the First
Mortgage, Second Mortgage, Assignment, and Third Mortgage (collectively,
“Liens”) against the Property. Seller shall cause Liens to be removed from the
Certificate of Title of the Property at Seller’s sole expense.

 

 

 

 

Seller has preserved the First Mortgage in favor of Seller solely for the
purpose of facilitating a foreclosure or other legal process, in Seller’s sole
discretion, to clear title to the Property. If the Liens are not discharged
prior to closing, Seller shall escrow sufficient funds and documents as required
by the title company to allow the title company to insure over the Liens.
Purchaser agrees to accept a title policy insuring over the Liens in lieu of a
determination of marketability of title by Purchaser or Purchaser’s counsel.
Purchaser further agrees to waive its right to cancel this Contract based on the
existence of the Liens, provided that the title company agrees to insure over
the Liens.

 

 

Purchaser: MO Real Estate, LLC   Seller: Pro-Dex Sunfish Lake, LLC  

 

/s/ Marty Olson

   

 

/s/ Richard L. Ban Kirk

By: Marty Olson   By: Richard L. Van Kirk Its: President   Its: President/CEO
Address: 4907 170th Avenue Northwest   Address: 2361 McGaw Avenue   Andover,
MN  55304     Irvine, CA  92614

 

 

 

 

 

 

 

 

 

 

 

